 
Exhibit 10.3
 
CAPITAL TRUST, INC.
____________________________
 
Form of Special Transaction Bonus Award Agreement
__________________________________


This Special Transaction Bonus Award Agreement (this “Award Agreement”) between
Capital Trust, Inc. (the “Company”) and                   (the “Participant”) is
dated effective  (the “Grant Date”).


The Award (as defined below) is conditioned on the Participant’s execution of
this Award Agreement within thirty (30) days after the Grant Date.  By executing
this Award Agreement, the Participant will be irrevocably agreeing that all of
the Participant’s rights with respect to the Award (as defined below) will be
determined solely and exclusively by reference to the terms and conditions of
this Award Agreement. As a result, the Participant should not execute this Award
Agreement until the Participant has (i) carefully considered the terms and
conditions of this Award Agreement, and (ii) consulted with the Participant’s
personal legal and tax advisors about this Award Agreement. For the avoidance of
doubt, this Award is not granted under or affected by, and is intended to be
independent of, the Company’s 2011 Long-Term Incentive Plan or any other
incentive compensation plan of the Company and its affiliates.


1.           Award.  Subject to the terms and conditions hereof, the Company
hereby grants to the Participant the right to earn a cash bonus
of                (the “Award”).
 
2.           Vesting of and Payment of Transaction Bonus.  Subject to the terms
and conditions hereof, the           cash bonus payable pursuant to the Award
(the “Transaction Bonus”) shall become vested and become due and payable, if at
all,  in a lump sum in cash upon the consummation of a recapitalization or sale
of the Company and/or sale of components of the Company’s business as
contemplated in the Company’s ongoing strategic alternatives process overseen by
the special committee of the board of directors  of the Company (a “Strategic
Transaction”); provided, however, that, definitive agreements governing the
Strategic Transaction shall have been entered into by the Company and the other
parties thereto on or prior to December 31, 2012; and provided, further, that
the Participant (i) remains employed by the Company and/or its affiliates
through the completion of such Strategic Transaction or (ii) shall have
experienced a Qualifying Termination (as defined below) on or prior to the
completion of such Strategic Transaction.  For purposes of this Award Agreement,
a “Qualifying Termination” means the termination of the Participant’s employment
(a) by the Company without “Cause” (as defined in the Company’s 2011 Long-Term
Inventive Plan) (b) as a result of the Participant’s death or becoming
“Disabled” (as defined in the Company’s 2011 Long-Term Inventive Plan), or (c)
by the Participant following (i) a material reduction in the Participant’s
authority, duties and responsibilities, provided that a mere change in title
alone shall not constitute a material reduction in job responsibilities; (ii) an
involuntary relocation of the Participant’s place of employment to a facility or
location more than 50 miles from the Participant’s then-principal work site; or
(iii) a material reduction in the Participant’s base salary and annual bonus
other than as part of a reduction consistent with a general reduction of pay for
similarly-situated participants in the Company’s compensation and incentive
programs (each of clauses (c)(i), (c)(ii) and (c)(iii) shall constitute “Good
Reason”).  Notwithstanding the foregoing, an event that would otherwise
constitute Good Reason shall fail to constitute Good Reason if (I) the
Participant does not provide the Company with written notice, of both the
Participant’s intent to terminate employment and a description of the event the
Participant believes to constitute Good Reason, within 30 days after the event
occurs; (II) the Company reverses the action or cures the default that
constitutes Good Reason within 30 days after the Participant provides the notice
described in clause (I) hereof (the “Cure Period”); or (III) the Participant
does not actually terminate his employment within the ninety (90) day period
immediately following the event constituting Good Reason.  The Transaction Bonus
shall be paid on the date of consummation of the Strategic Transaction.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Taxes.  Except to the extent otherwise specifically provided in an
employment, consulting or other agreement between the Participant and the
Company, by signing this Award Agreement, the Participant acknowledges that he
shall be solely responsible for the satisfaction of any taxes that may arise
pursuant to the Award (including taxes arising under Sections 409A (regarding
deferred compensation) or 4999 (regarding golden parachute excise taxes)) of the
Internal Revenue Code of 1986, as amended, and that the Company shall have no
obligation whatsoever to pay such taxes or to otherwise indemnify or hold the
Participant harmless from any or all of such taxes.  Notwithstanding the
foregoing, the Company may deduct from any amount payable by the Company to the
Participant pursuant to the Award such amount of cash as the Company may be
required, under all applicable federal state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes with
respect to the Award.
 
4.           Restrictions on Transfer.  Neither the Award or any rights under
this Award Agreement may be transferred or assigned by the Participant other
than by will or the laws of descent and distribution.  Any other transfer or
attempted assignment, pledge or hypothecation, whether or not by operation of
law, shall be void.
 
5.           Not a Contract of Employment.  Without limiting the Participant’s
rights upon a Qualified Termination, by executing this Award Agreement the
Participant acknowledges and agrees that, (i) any person who is terminated
before full vesting of an award, such as the one granted to the Participant by
this Award Agreement, could claim that he or she was terminated to preclude
vesting; (ii) the Participant promises never to make such a claim; (iii) nothing
in this Award Agreement confers on the Participant any right to continue an
employment, service or consulting relationship with the Company, nor shall it
affect in any way the Participant’s right or the Company’s right to terminate
the Participant’s employment, service, or consulting relationship at any time,
with or without cause; and (iv) the Company would not have granted the Award to
the Participant but for these acknowledgements and agreements.
 
6.           Severability.  Subject to last sentence of this Section 6, every
provision of this Award Agreement is intended to be severable, and if any
provision of this Award Agreement is held by a court of competent jurisdiction
to be invalid and unenforceable, the remaining provisions shall continue to be
fully effective.  Notwithstanding the foregoing, this Award Agreement shall be
unenforceable if any provision of clause (iii) of Section 5 (Not a Contract of
Employment) is illegal, invalid or unenforceable.
 
7.           Headings.  Section and other headings contained in this Award
Agreement are for reference purposes only and are not intended to describe,
interpret, define or limit the scope or intent of this Award Agreement or any
provision hereof.
 
 
2

--------------------------------------------------------------------------------

 
 
8.           Counterparts.  This Award Agreement may be executed by the parties
hereto in separate counterparts, each of which when so executed and delivered
shall be an original, but all such counterparts shall together constitute one
and the same instrument.
 
9.           Notices.  Any notice or communication required or permitted by any
provision of this Award Agreement to be given to the Participant shall be in
writing and shall be delivered: (i) electronically, (ii) personally, (iii) by
certified mail, return receipt requested, or (iv) by an internationally
recognized overnight courier (e.g., FedEx).  In the case of delivery pursuant to
clauses (i), (iii) and (iv) of the immediately preceding sentence, addressed to
as follows:
 
 
(a)
if to the Participant, at the last address that the Company had for the
Participant on its records;

 
 
(b)
if to the Company, to Capital Trust, Inc., 410 Park Avenue, 14th Floor, New
York, NY 10022, attention: Chief Financial Officer.

 
10.           Any such notice shall be deemed to be given as of the date such
notice (i) is delivered personally, (ii) is delivered electronically (if a
business day and, if not a business day, on the next business day), (iii) on the
second business day following the date sent by internationally recognized
overnight courier and (iv) on the fourth business day after deposited in the
mail if sent by certified mail.  Each party may, from time to time, by notice to
the other party hereto, specify a new address for delivery of notices relating
to this Award Agreement.
 
11.           Binding Effect.  Except as otherwise provided in this Award
Agreement, every covenant, term, and provision of this Award Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, legatees, legal representatives, successors, permitted transferees, and
permitted assigns.
 
12.           Modifications.  This Award Agreement may be modified or amended at
any time provided that the Participant must consent in writing to any
modification that adversely and materially affects any rights or obligations
under this Award Agreement.
 
13.           Governing Law.  The laws of the State of New York shall govern the
validity of this Award Agreement, the construction of its terms, and the
interpretation of the rights and duties of the parties hereto.
 
14.           Designation of Beneficiary.  Notwithstanding anything to the
contrary contained herein, following the execution of this Award Agreement, you
may expressly designate a death beneficiary (the “Beneficiary”) to your
interest, if any, in this Award.  You shall designate the Beneficiary by
completing and executing a designation of beneficiary agreement substantially in
the form attached hereto as Exhibit A (the “Designation of Death Beneficiary”)
and delivering an executed copy of the Designation of Death Beneficiary to the
Company.  To the extent you do not duly designate a beneficiary who survives
you, your estate will automatically be your beneficiary.
 
 
3

--------------------------------------------------------------------------------

 
 
BY THE PARTICIPANT’S SIGNATURE BELOW, along with the signature of the Company’s
representative, the Participant and the Company agree that the Award is made
under and governed by the terms and conditions of this Award Agreement.



 
CAPITAL TRUST, INC.
           
By: _________________________________
           Name:            Title:            
PARTICIPANT
            Signature:   ___________________________            
Printed Name of Participant:
 

 
 
4

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A





CAPITAL TRUST, INC.
________________________________
 
Special Transaction Bonus Award Agreement
_________________________________
 
In connection with the Awards designated below that I have received pursuant to
the Capital Trust, Inc. Special Transaction Bonus Award Agreement, I hereby
designate the person specified below as the beneficiary upon my death of my
interest in such Awards.  This designation shall remain in effect until revoked
in writing by me.
 

Name of Beneficiary:   ________________________________________     Address:    
________________________________________   
________________________________________  
________________________________________     Social Security No.:   
________________________________________ 

                          
This beneficiary designation relates to any and all of my rights under the
following Award or Awards:
 
o      any Award that I have received or ever receive under the Special
Transaction Bonus Award Agreement.
 
o      the _________________ Award that I received pursuant to an award
agreement dated _________ __, ____ between myself and the Company.
 
I understand that this designation operates to entitle the above named
beneficiary, in the event of my death, to any and all of my rights under the
Award(s) designated above from the date this form is delivered to the Company
until such date as this designation is revoked in writing by me, including by
delivery to the Company of a written designation of beneficiary executed by me
on a later date.
 

  Date: _______________________________      
By: ________________________________  
       Name of Participant

 

Sworn to before me this
____day of ____________, 20__
___________________________
Notary Public
County of _________________
State of _________________



